           Case 1:20-cv-00103-AWI-SAB Document 30 Filed 04/21/20 Page 1 of 3


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   THERESA BROOKE,                                      CASE NO. 1:20-CV-0103 AWI SAB
 7                          Plaintiff
                                                          ORDER DENYING DEFENDANT’S
 8                  v.                                    REQUEST FOR LEAVE TO RESPOND
                                                          TO PLAINTIFF’S COUNSEL’S
 9   SUPERB HOSPITALITY, LLC, d/b/a                       DECLARATION
     Fairfield Inn & Suites Selma/Kingsburg,
10
                            Defendants
11

12          On April 17, 2020, the Court issued a multifaceted order that resolved two objections and
13 five motions. See Doc. No. 26. Part of that order required Plaintiff’s counsel to explain the

14 violation of Local Rule 210(b) in this case and his Local Rule 210(b) practices in this District. See

15 id.

16          The same day, Plaintiff’s counsel filed a response. See Doc. No. 27. In part, Plaintiff’s
17 counsel stated that he was unfamiliar with the requirements of Local Rule 210(b), that his

18 violation was not intentional, and that he would immediately change his practices to conform to

19 Local Rule 210. See id.

20          On April 20, 2020, the Court issued an order that in part explained that it was satisfied that
21 Plaintiff’s counsel did not act nefariously and that he would correct his behavior in all further

22 cases in this District to conform to Local Rule 210(b). See Doc. No. 28. The Court stated that no

23 further action or response was necessary. See id. In other words, the Court considered the issue

24 was sufficiently resolved. See id.

25          The same day, several hours after the above order was docketed, Defendant’s counsel filed
26 a document that sought leave to respond to the April 17 declaration of Plaintiff’s counsel. See
27 Doc. No. 29. The request address representations concerning Plaintiff’s signature, whether

28 Defendant (or an agent/contact for Defendant) received a warning letter regarding the eminent
             Case 1:20-cv-00103-AWI-SAB Document 30 Filed 04/21/20 Page 2 of 3


 1 request for entry of default, and an assertion that documents regarding an initial scheduling

 2 conference were never served and documents required by California Civil Code §§ 55.3 to 55.32.

 3 See id.

 4           Defendant’s April 20 filing is essentially a request for the Court to consider a response.
 5 The Court finds that there is no need to consider Defendant’s April 20 filing. First, the response

 6 does nothing to undermine the representation that Plaintiff’s counsel will change his practices to

 7 fully conform with Local Rule 210(b). The Court ordered a response from Plaintiff’s counsel

 8 primarily because it was concerned with an apparent pattern by Plaintiff’s counsel of violating

 9 Local Rule 210(b). Because Plaintiff’s counsel has assured the Court that his conduct was done

10 out of ignorance and will change, the Court is satisfied that Local Rule 210 will be honored in all

11 pending and yet to be filed cases in this District. Second, the Complaint was stricken and is no

12 longer operative. Plaintiff has been given the opportunity to file a Complaint that contains

13 Plaintiff’s actual signature. At this time, there is no other Local Rule 131(g) issue before the

14 Court. Third, Defendant is no longer in default and does not face an active complaint. Any

15 service problems that may have occurred have no further effect. If Plaintiff does not properly file

16 an amended Complaint, the case will end. If Plaintiff does file an amended Complaint, Plaintiff

17 will be under an obligation to ensure that service is properly performed. If Plaintiff does not

18 properly serve an amended Complaint, Defendant may file a motion/objection at that time.

19           In sum, Defendant’s response is unnecessary, does not undermine the Court’s April 20
20 Order, and will not be considered.

21           It is apparent from the filings on the docket that there is substantial conflict between
22 counsel. Counsel are not required to be friends, but the Court expects this case to proceed in a

23 professional and efficient manner. If there is a sound legal basis for a motion, and counsel may

24 file such a motion consistent with Rule 11, then the motion may be filed and counsel may

25 zealously pursue the interests of his client. However, the Court does not intend to expend any

26 further resources (which are already stretched based on the case load of this District, as well as
27 COVID-19 measures) on filings that have no further impact on this case or that smack of

28 unnecessary sniping between counsel.

                                                        2
          Case 1:20-cv-00103-AWI-SAB Document 30 Filed 04/21/20 Page 3 of 3


 1                                             ORDER
 2         Accordingly, IT IS HEREBY ORDERED that Defendant’s request to consider a response
 3 to Plaintiff’s counsel’s declaration (Doc. No. 29) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6 Dated: April 21, 2020
                                              SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
